C. A. 2d Cir. Motions for leave to file briefs as amici curiae filed by the following are granted: Association of American Railroads, Consolidated Rail Corporation, American Tort Reform Association, Washington Legal Foundation, Port Authority of New York and New Jersey, and Defense Research Institute. Cer-tiorari granted. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, December 16, 1996. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, January 15, 1997. A reply brief, if any, is to be filed pursuant to this Court’s Rule 25.3. Rule 29.2 does not apply.